DETAILED ACTION
Status of Claims
Claims 1-38 are currently pending and have been examined under the effective filing date of 10/30/2018.
Claim Objections
Claims 4-13, 17, 24, 28, 29, and 34-36 objected to under 37 CFR 1.75(c) as being in improper form, as a multiple dependent claim cannot depend from a multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f,) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a detector apparatus adapted to detect spurious emissions radiated from an electronic device to thereby identify or authenticate the device” in claims 31-33. The lack of structural limitations brings Examiner to the disclosure for interpretation of the apparatus. ¶056 of the Specification says, “preferably, said apparatus is embodied in the form of a user terminal.” ¶0058 says, “Also preferably, said detector apparatus includes, or communicates with, a  memory.” ¶0079 says, “the term 'user terminal' should also have broad definition, and should include any terminal or like apparatus which a user may use to conduct the transaction, whether or not owned by the user, a vendor, or otherwise.” ¶¶0084 and 85 says, “Fig. 4 shows a more detailed block diagram of a system 1 of the present invention. The main components of the apparatus, generally designed by the numeral 1, include one or more user terminals 2, each user terminal 2 including a detector 3, to detect electromagnetic waves 4 emitted from a user's electronic device 5, and, a processor 6 which is adapted to compare a signature of the electronic device with a scanned electronic signature for that device which is stored in a memory 7 of the processor 6. The user terminal 2 may include an input/output device, including, for example, a keypad 8, and display device 9, for a user to initiate a transaction, and, to display information back to the user in relation to the progress of the transaction. ¶0158 says, “the apparatus is embodied in the form of a user terminal typically provided in a retail outlet.” ¶0159 says, “system and method of the present invention can be utilised in combination with another authentication apparatus. This may include a B code scanner, a QR code scanner, a pin device, a biometric apparatus, etc.”  These disclosures serve to limit the apparatus to that of a user terminal with input/output devices in a retail outlet.

The specification discloses sufficient structure to determine the interpretation of the claim limitations above, and no 112 rejection is needed in this case.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 14-16, 18-23, 25-27 30-33, 37 and 38 are rejected under 35 U.S.C. 101 because, Step 1: while claims 14-16, 18-23, 30-33, 37 and 38 fall under statutory categories of processes and/or machines, claims 1-3, and 25-27 are directed to signals per se, as their memory is not limited to non-transitory.
Further, Step 2A Prong 1: independent claims 1 and its dependent claims 2-3, 15-16, 19-20, 22-23, 26-27, 31-33 and 38 respectively, recite a method and/or system for detecting spurious emissions from electronic devices; storing a signature representative of a respective electronic device; and comparing detected emission with signature and determining identity of electronic device as validated.
Independent claim 14 and its dependent claims 15 and 16 recite detecting spurious emission from an electronic device, comparing the emissions with a stored signature which is representative of a spurious emission profile of a device, and determining if the identity of the device is validated. Independent claim 18 and its dependent claims 19 and 20 recite detect a spurious emission from an electronic device, the device including a mobile phone, an electronic watch, an electronic key, a computer, or any other electronic device which is carried by, implanted in, used or otherwise typically associated with a particular user; and compare said detected spurious emission with a stored signature and provide an authentication signal if the identity of the device is validated. Independent claim 21 and its dependent claims 22 and 23 recite detecting a spurious emission from an electronic device; comparing said spurious emission with a pre-stored signature profile of said device; and, providing an authentication signal if said spurious emission matches said pre-stored signature profile. Independent claim 25 and its dependent claims 26 and 27 recite a detector associated with a terminal adapted to detect spurious emissions and define a detected signature representative of a user’s electronic device; a memory containing stored signatures representative of emissions profile of a device; and comparing signature with profile. Independent claim 30 recites receiving a request to initiate a transaction, detecting spurious emissions from an electronic device presented by the user to a detector associated with said user terminal, comparing said emissions or a detected signature representative thereof with a stored signature profile for the respective user’s device, and authorizing the transaction by providing an authorization signal when the detected emissions or signature matches the stored profile. Independent claim 31 and its dependent claims 32 and 33 recite detect spurious emissions radiated from an electronic device to thereby identify or authenticate the device. Independent claim 37 and its dependent claim 38 recite receive an input signal representative of a spurious emission from an electronic device; compare said detected spurious emissions with at least one stored signature, each said stored signature being representative of a spurious emission profile of a respective device; and, validate the identity of said electronic device; and, provide an authorization signal. These limitations are directed to the abstract idea of a mental process, including an observation and/or judgment.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a detector, a memory (if interpreted as structural limitations), and a processor in claim 1; wherein, in said comparing step, said detected spurious emissions from said electronic device are compared with a plurality of stored signatures stored in a database in claims 15 and 22; wherein, in said determining step, an algorithm is used which based on a combination of characteristics of the spurious emissions, to determine if the identity of said electronic device is verified in claims 16 and 23; a processor in claim 18; a user terminal, a memory, and a processor in claim 25; a plurality of user terminals and detectors associated therewith in claim 26; a user terminal in claim 30; a detector apparatus in claims 31; and a processor in claim 37 individually and in combination with the abstract ideas in the respective claims, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Claims 14 and 21 have no additional limitations to consider.
Further, claim 2 recites wherein said electronic device includes a mobile phone, an electronic watch, an electronic key, a computer, or any other electronic device which is carried by, implanted in, used by or otherwise typically associated with a particular user; claim 3 recites wherein said detector is incorporated in or associated with a POS terminal in a retail outlet, a financial institution, a restaurant, or any other service industry; claim 19 recites wherein said detector is incorporated in, or associated with a POS terminal in a retail outlet, a financial institution, a restaurant, or any other service industry; claim 20 recites wherein the apparatus is used in combination with another authentication apparatus or method, such as, but not limited to: a bCODE scanner; a QR code scanner; a PIN device; and. a biometric apparatus; an image scanner; a heat scanner; and a signal sniffing detector; claim 27 recites wherein each user terminal and detector is incorporated in, or associated with a POS terminal in a retail outlet, a financial institution, a restaurant, or any other service industry; claim 32 recites wherein, when the device is identified or authenticated, an action associated with the electronic device is thereafter authorized; claim 33 recites wherein said action includes a financial transaction; and claim 37 recites wherein said processor is located remotely from said user terminal. These claims serve to limit the modifying steps of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea; they add insignificant extra‐solution activity to the judicial exception ‐ see MPEP 2106.05(g.)
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the same reasons as above.
Additionally, claims 18, 21, 25, 30, and 37 and their respective dependents are rejected because they are simply appending well‐understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception ‐ see MPEP 2106.05(d)(II) – receiving or transmitting data over a network.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14-16, 18-23, 25-27 30-33, 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Quigley et al. (Patent No. US 9,805,370 B1.)
Regarding Claim 1, Quigley discloses a system to identify an electronic device, including: 
a detector, adapted to detect spurious emission from said electronic device; (Quigley 11:11; payment object reader 110 extracts information related to the computing devices 108 with or without an explicit authorization from the device 108 to share or exchange information through wired or wireless pairing or other such mechanisms)
a memory, containing a stored signature, the stored signature being representative of the spurious emission profile of a respective electronic device; (Quigley; 12:65; transmitters that generate spurious signals in the frequency band of the desired signal…The calculated value of the radiated performance characteristics, based on measurements described herein, may then be stored for future detection of the wireless device.)
and, a processor, adapted to compare said detected spurious emission with said stored signature and determine the identity of said electronic device is validated. (Quigley 13:9; At a future time, the radiated performance characteristics are compared to the stored values, in order to determine a radiated performance approval and/or certification of the wireless device.)

2. The system as claimed in claim 1, wherein said electronic device includes a mobile phone, an electronic watch, an electronic key, a computer, or any other electronic device which is carried by, implanted in, used by or otherwise typically associated with a particular user. (Quigley 9:25; each of the devices 108-1, 108-2 or 108-3 is a handheld device such as a mobile phone, laptop, tablet computer, and the like, associated with a buyer making the purchase. In another example, the computing device 108 is a mobile device that is wearable or otherwise connected to or associated with the buyer, for example, the computing device may be an Apple® watch or a Fitbit®.)

3. The system as claimed in claim 1 or 2, wherein said detector is incorporated in or associated with a POS terminal in a retail outlet, a financial institution, a restaurant, or any other service industry. (Quigley 9:19: FIG. 1 is a network environment 100 illustrating interaction between a point-of-sale (POS) system 101, comprising of a POS terminal 104 and a payment object reader 110, and a mobile device 108-1, and 108-2)

14. A method of identifying an electronic device, including the steps of: 
detecting spurious emissions from said electronic device; (Quigley 11:11; payment object reader 110 extracts information related to the computing devices 108 with or without an explicit authorization from the device 108 to share or exchange information through wired or wireless pairing or other such mechanisms)
comparing the detected spurious emissions with a stored signature which is representative of a spurious emission profile of a device; (Quigley 13:9; At a future time, the radiated performance characteristics are compared to the stored values, in order to determine a radiated performance approval and/or certification of the wireless device.)
and, determining if the identity of said electronic device is validated. (Quigley 13:9; At a future time, the radiated performance characteristics are compared to the stored values, in order to determine a radiated performance approval and/or certification of the wireless device.)

15. The method as claimed in claim 14, wherein, in said comparing step, said detected spurious emissions from said electronic device are compared with a plurality of stored signatures stored in a database. (Quigley 13:5; calculated value of the radiated performance characteristics, based on measurements described herein, may then be stored for future detection of the wireless device. At a future time, the radiated performance characteristics are compared to the stored values) Examiner notes plural form of measurements and characteristics.

16. The method as claimed in claim 14 or 15, wherein, in said determining step, an algorithm is used which based on a combination of characteristics of the spurious emissions, to determine if the identity of said electronic device is verified. (Quigley 20:35; buyer profile includes an association of a previously obtained device characteristic with information identifying a previously received payment object. In one embodiment, the search algorithm takes more than one fingerprint from the database that are closest to the generated fingerprint and interpolates the most plausible device from the devices associated with the fingerprints)

18. An authentication apparatus, including: 
a detector to detect a spurious emission from an electronic device, the device including a mobile phone, an electronic watch, an electronic key, a computer, or any other electronic device which is carried by, implanted in, used or otherwise typically associated with a particular user; (Quigley 11:11; payment object reader 110 extracts information related to the computing devices 108 with or without an explicit authorization from the device 108 to share or exchange information through wired or wireless pairing or other such mechanisms) (Quigley 9:25; each of the devices 108-1, 108-2 or 108-3 is a handheld device such as a mobile phone, laptop, tablet computer, and the like, associated with a buyer making the purchase. In another example, the computing device 108 is a mobile device that is wearable or otherwise connected to or associated with the buyer, for example, the computing device may be an Apple® watch or a Fitbit®.)
and a processor to compare said detected spurious emission with a stored signature and provide an authentication signal if the identity of the device is validated. (Quigley 13:9; At a future time, the radiated performance characteristics are compared to the stored values, in order to determine a radiated performance approval and/or certification of the wireless device.)

19. The authentication apparatus as claimed in claim 18, wherein said detector is incorporated in, or associated with a POS terminal in a retail outlet, a financial institution, a restaurant, or any other service industry. (Quigley 9:19: FIG. 1 is a network environment 100 illustrating interaction between a point-of-sale (POS) system 101, comprising of a POS terminal 104 and a payment object reader 110, and a mobile device 108-1, and 108-2)
20. The authentication apparatus as claimed in claim 18 or 19, wherein the apparatus is used in combination with another authentication apparatus or method, such as, but not limited to: a bCODE scanner; a QR code scanner; a PIN device; and. a biometric apparatus; an image scanner; a heat scanner; and a signal sniffing detector. (Quigley 34:55; term “swipe” here refers to any manner of triggering a magnetic rails or chip contacts 706 to read data from a payment card, such as by passing a card into or through a magnetic stripe card reader, optical scanner, smartcard (card with an embedded IC chip) reader (e.g., an EMV-compliant card reader or NFC enabled reader), radio frequency identification (RFID) reader, or the like…. 35:19; payment object reader 700 may require additional steps to configure the rails or chip contacts 706 to operate and work alongside the payment object reader 700. For example, a pairing component (described later) may be used to connect, synchronize, and pair various devices to facilitate exchange of data obtained off the payment card)

21. An authentication method, including the steps of: 
detecting a spurious emission from an electronic device; (Quigley 11:11; payment object reader 110 extracts information related to the computing devices 108 with or without an explicit authorization from the device 108 to share or exchange information through wired or wireless pairing or other such mechanisms)
comparing said spurious emission with a pre-stored signature profile of said device; (Quigley 13:9; At a future time, the radiated performance characteristics are compared to the stored values, in order to determine a radiated performance approval and/or certification of the wireless device.)
and, providing an authentication signal if said spurious emission matches said pre-stored signature profile. (Quigley 13:9; At a future time, the radiated performance characteristics are compared to the stored values, in order to determine a radiated performance approval and/or certification of the wireless device.)

22. The authentication method as claimed in claim 21, wherein, in said comparing step, said detected spurious emissions from said electronic device are compared with a plurality of stored signatures stored in a database. (Quigley 13:5; calculated value of the radiated performance characteristics, based on measurements described herein, may then be stored for future detection of the wireless device. At a future time, the radiated performance characteristics are compared to the stored values) Examiner notes plural form of measurements and characteristics.

23. The authentication method as claimed in claim 21 or 22, wherein, in said determining step, an algorithm is used which is based on a combination of characteristics of the spurious emissions, to determine if the identity of said electronic device is verified. (Quigley 20:35; buyer profile includes an association of a previously obtained device characteristic with information identifying a previously received payment object. In one embodiment, the search algorithm takes more than one fingerprint from the database that are closest to the generated fingerprint and interpolates the most plausible device from the devices associated with the fingerprints)

25. A system for authorising a transaction, including: 
a user terminal, for a user to initiate a transaction; (Quigley 4:40; registration, in one example, requires no intervention from the buyer and is automatically initiated when a payment is initiated through a payment object, such as a payment card, or an NFC-based payment object)
a detector, associated with said terminal, adapted to detect spurious emissions and define a detected signature representative of a user's electronic device; (Quigley 11:11; payment object reader 110 extracts information related to the computing devices 108 with or without an explicit authorization from the device 108 to share or exchange information through wired or wireless pairing or other such mechanisms)
a memory, containing a plurality of stored signatures, each stored signature being representative of the spurious emission profile of a respective user's electronic device; (Quigley; 12:65; transmitters that generate spurious signals in the frequency band of the desired signal…The calculated value of the radiated performance characteristics, based on measurements described herein, may then be stored for future detection of the wireless device.)
and a processor, adapted to compare said detected signature with said stored signatures, and, when a match is identified, provide an authorisation signal to the user terminal to authorise the transaction. (Quigley 13:9; At a future time, the radiated performance characteristics are compared to the stored values, in order to determine a radiated performance approval and/or certification of the wireless device.) (Quigley 1:48; FIG. 2 is a diagram illustrating registration of a buyer device and subsequent detection of the buyer device to authorize a payment transaction)

26. The system for authorising a transaction as claimed in claim 25, further including a plurality of user terminals and detectors associated therewith. (Quigley 15:39; Each of the aforementioned computer systems can include one or more distinct physical computers and/or other processing devices which, in the case of multiple devices, can be connected to each other through one or more wired and/or wireless networks.)

27. The system for authorising a transaction as claimed in claims 25 or 26, wherein each user terminal and detector is incorporated in, or associated with a POS terminal in a retail outlet, a financial institution, a restaurant, or any other service industry. (Quigley 9:19: FIG. 1 is a network environment 100 illustrating interaction between a point-of-sale (POS) system 101, comprising of a POS terminal 104 and a payment object reader 110, and a mobile device 108-1, and 108-2)

30. A method of authorising a transaction, including the steps of: 
receiving a request to initiate a transaction by a user at a user terminal; (Quigley 4:40; registration, in one example, requires no intervention from the buyer and is automatically initiated when a payment is initiated through a payment object, such as a payment card, or an NFC-based payment object)
detecting spurious emissions from an electronic device presented by the user to a detector associated with said user terminal; (Quigley 11:11; payment object reader 110 extracts information related to the computing devices 108 with or without an explicit authorization from the device 108 to share or exchange information through wired or wireless pairing or other such mechanisms)
comparing said detected spurious emissions or a detected signature representative thereof with a stored signature profile for the respective user's device; (Quigley 13:9; At a future time, the radiated performance characteristics are compared to the stored values, in order to determine a radiated performance approval and/or certification of the wireless device.)
 and, authorising the transaction by providing an authorisation signal to the user terminal when the detected emissions or signature matches said stored signature profile. (Quigley 1:48; FIG. 2 is a diagram illustrating registration of a buyer device and subsequent detection of the buyer device to authorize a payment transaction)

31. A detector apparatus adapted to detect spurious emissions radiated from an electronic device to thereby identify or authenticate the device. (Quigley 11:11; payment object reader 110 extracts information related to the computing devices 108 with or without an explicit authorization from the device 108 to share or exchange information through wired or wireless pairing or other such mechanisms)

32. The detector apparatus as claimed in claim 31, wherein, when the device is identified or authenticated, an action associated with the electronic device is thereafter authorised. (Quigley 1:48; FIG. 2 is a diagram illustrating registration of a buyer device and subsequent detection of the buyer device to authorize a payment transaction)

33. The detector apparatus as claimed in claim 31 or 32, wherein said action includes a financial transaction. (Quigley 34:40; payment object reader 700 can be configured to receive a payment card or payment card information to process payment card transactions)

37. A processor adapted to: 
receive an input signal representative of a spurious emission from an electronic device presented to a user terminal by a user; (Quigley 11:11; payment object reader 110 extracts information related to the computing devices 108 with or without an explicit authorization from the device 108 to share or exchange information through wired or wireless pairing or other such mechanisms)
compare said detected spurious emissions with at least one stored signature, each said stored signature being representative of a spurious emission profile of a respective device; (Quigley 13:9; At a future time, the radiated performance characteristics are compared to the stored values, in order to determine a radiated performance approval and/or certification of the wireless device.)
and, validate the identity of said electronic device; (Quigley 13:9; At a future time, the radiated performance characteristics are compared to the stored values, in order to determine a radiated performance approval and/or certification of the wireless device.)
and, provide an authorisation signal to the user terminal. (Quigley 1:48; FIG. 2 is a diagram illustrating registration of a buyer device and subsequent detection of the buyer device to authorize a payment transaction)

38. The processor as claimed in claim 37, wherein said processor is located remotely from said user terminal. (Quigley 33:60; components of the payment object reader 700 can also be found in a buyer device (for example, a mobile phone of a buyer), a merchant device (for example, a point-of-sale terminal for processing payment transactions), a remote, cloud-based central server such as payment processing system)

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629